In The

                                Court of Appeals
                     Ninth District of Texas at Beaumont


                               NO. 09-19-00046-CV



            IN RE COMMITMENT OF JOHN MICHAEL ENARD


                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 12-01-00977-CV


                           MEMORANDUM OPINION

      Appellant John Michael Enard was civilly committed for sex offender

treatment as a sexually violent predator on July 3, 2012. On February 8, 2019, Enard

filed a pro se notice of appeal from an order signed on January 31, 2019, that placed

him in a tiered program for sexually violent predators. See generally Tex. Health &

Safety Code Ann. § 841.0831 (West 2017). We questioned our jurisdiction over this

appeal, and Enard filed a response. 1


      1
        Enard complains that he was denied appointed counsel. The statutory right
to counsel under Chapter 841 of the Texas Health and Safety Code applies to a trial
or hearing conducted under Subchapters D, F, or G. See In re Terry, No. 09-16-
                                       1
      Generally, the trial court retains jurisdiction while the commitment order

remains in effect, and we lack appellate jurisdiction when the trial court modifies a

commitment order without ending the court’s supervision of the committed person

and without making the otherwise interlocutory order appealable. In re Commitment

of Cortez, 405 S.W.3d 929, 932 (Tex. App.—Beaumont 2013, no pet.). Enard has

not identified a signed order by the trial court that is appealable at this time.

Accordingly, the appeal is dismissed for lack of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).

      APPEAL DISMISSED.


                                                    CHARLES KREGER
                                                         Justice

Submitted on March 6, 2019
Opinion Delivered March 7, 2019

Before Kreger, Horton, and Johnson, JJ.




00208-CV, 2016 WL 4698648, at *1 (Tex. App.—Beaumont Sept. 8, 2016, orig.
proceeding) (mem. op.). Enard is attempting to appeal an order entered under
Subchapter E.
                                     2